Citation Nr: 0605539	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  04-20 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Graves' disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to January 
1997.  

This appeal arises from March and July 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's vitiligo in service represents the first 
symptoms of Graves' disease.  

2.  Competent medical evidence links the veteran's symptoms 
of vitiligo in service with the post service diagnosis of 
Graves' disease.  


CONCLUSION OF LAW

Graves' disease was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).    As the decision 
below grants service connection for Graves' disease, it 
is not necessary to outline the actions taken by VA to 
ensure the veteran was properly notified under VCAA.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2005).  

The veteran's representative has requested the that the 
doctrine of reasonable doubt be applied this case.  The 
regulations provide that it is the defined and consistently 
applied policy of the VA to administer the law under a broad 
interpretation , consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin such doubt will be resolved in favor 
of the claimant.  By reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2005).  

Factual Background and Analysis.  The facts in this case are 
not in dispute.  The veteran first had symptoms of vitiligo 
in service.  The veteran filed her claim for service 
connection for discoloration of the skin at separation from 
the service in January 1997.  The RO granted service 
connection for vitiligo in a February 1998 rating decision.  
Graves' disease was first diagnosed in the fall of 2000.  
October 2000 service medical facility records included 
diagnosis of Graves' disease and a very large goiter.  The 
question in this case is whether the symptoms of vitiligo 
noted in service are the first manifestation of the veteran's 
Graves' disease.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

There are two medical opinions addressing whether the 
veteran's vitiligo represents the onset of Graves' disease.  
The veteran's service medical facility treatment records, 
dated in April 2003, include an opinion from her physician 
that the veteran's vitiligo is clearly a result of her 
thyroid condition.  

A second opinion is noted in the VA examination report of 
June 2003.  It states vitiligo is a known condition 
associated with thyroid disorders.  The VA physician 
concluded that it was less likely than not the veteran's 
service connected vitiligo was related to her thyroid 
disorder.  The basis for that opinion was a normal TSH test 
in 1995 and the lack of a diagnosis of Graves' disease in 
service.  The VA physician was a primary care physician.  The 
opinion was reviewed by the Acting Chief who concurred in the 
opinion.  

The Board has concluded the evidence is in equipoise and 
resolved doubt in favor of the veteran.  Service connection 
for Graves' disease is warranted.  


ORDER

Service connection for Graves' disease is granted.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


